DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	Claims 20-40 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 20-29, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" electronic components; and a housing enclosing the electronic components and defining an exterior surface of the electronic device, the housing comprising: a first conductive member defining a first corner of the housing and a first portion of the exterior surface; a second conductive member defining a second portion of the exterior surface; a first insulating member positioned between the first conductive member and the second conductive member and defining a third portion of the exterior surface; a third conductive member defining a second corner of the housing and a fourth portion of the exterior surface; and a second insulating member positioned between the second conductive member and the third conductive member and defining a fifth portion of the exterior surface " in combination with the remaining limitations of the claim 20. 
Regarding claims 30-34, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a first conductive section defining a first exterior sidewall and a first corner of the housing; a second conductive section defining a second exterior sidewall of the housing; a first insulating element  " in combination with the remaining limitations of the claim 30. 
Regarding claims 35-40, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  a housing at least partially surrounding the electronic components, the housing comprising:4 Attorney Docket No. P10548USC3 a first conductive segment defining a first corner of the housing, at least a portion of a top surface of the housing, and a first coupling feature positioned along an inner portion of the first corner; a second conductive segment defining at least a portion of a side surface of the housing, and a second coupling feature; and an insulating segment positioned at least partially between the first conductive segment and the second conductive segment, the insulating segment " in combination with the remaining limitations of the claim 35. 


Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848